Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 13, 2016

                                          No. 04-16-00484-CR

                                  IN RE Juan Guzman ZUNIGA, Jr.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On October 3, 2016, Relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.


           It is so ORDERED on October 13, 2016.


                                                      PER CURIAM




           ATTESTED TO: ___________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2006CR5239, styled State v. Juan Guzman Zuniga, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.